                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION                                 FILED
                                                                             JUL 11 2019
                                                                         Clerk, U.S Di•trict Gour,
                                                                           D1stnct Of Montana .
                                                                                 Missoula
 UNITED STATES OF AMERICA,
                                                   CR 19---04--BU-DLC
                      Plaintiff,

        vs.                                         ORDER

  JUAN JOSE CAMARENA,

                      Defendant.


      THIS MATTER comes before the Court on the United States' Motion for

Preliminary Order of Forfeiture. Defendant Juan Jose Camarena appeared before

the Court on June 18, 2019, and entered a plea of guilty to Counts I through III of

the Indictment. He also admitted the forfeiture allegation. Camarena's plea

provides a factual basis and cause to issue an Order of Forfeiture, pursuant to 21

U.S.C. § 853 and 18 U.S.C. § 924(d).

      IT IS ORDERED:

      THAT Camarena's interest in the following property is forfeited to the

United States in accordance with 21 U.S.C. § 853 and 18 U.S.C. § 924(d):

              • 15 Rounds ofHomady 9mm ammunition; and
              • $6,750.00 in United States currency;


                                         -1-
      THAT the United States Marshals Service and the Bureau of Alcohol,

Tobacco, Firearms and Explosives are directed to seize the property subject to

forfeiture and further to make a return as provided by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions of the Court's Preliminary Order

and the United States' intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 18 U.S.C. § 924(d) and 21 U.S.C.

§ 853(n)(l), and to make its return to this Court that such action has been

completed; and

      THAT upon adjudication of all third-party interests, if any, the Court will

enter a Final Order of Forfeiture.

      DATED this 11th day of July, 2019.




                                     Dana L. Christensen, Chief istrict Judge
                                     United States District Court


                                        -2-
